PER CURIAM.
It appearing that the claims of both 'banks assert an equitable lien to the reserved percentage of a building contract ■in the hands of the Trustee, superior to the lien of the surety for the contractor and it 'being the view of the court that the cases rmay not be distinguished from that adjudicated by us in Farmers’ Bank v. Hayes, 6 Cir., 58 F.2d 34, upon the authority of Prairie State Bank v. United States, 164 U.S. 227, 17 S.Ct. 142, 41 L.Ed. 412, and other cases; and it being also the view of the court that there is no merit to the contention of the First State Bank that it has a set-off against funds on deposit with it at the time of the adjudication in bankruptcy, because such funds were never the property of the contractor: It is ordered that the judgments below, 49 F.Supp. 709, be and they are hereby affirmed.